         Case 8:19-bk-08638-CPM           Doc 307-4     Filed 07/22/20     Page 1 of 2




                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

 In re:
 The Producers, Inc.                              Case No.: 8:19-bk-08638-CPM
                                                  Chapter 7 Case
       Debtor.
 _____________________________________/

                         DECLARATION OF JEFFREY GABRIEL

        I, Jeffrey Gabriel, pursuant to 28 U.S.C. § 1746, hereby declare as follows under penalty
of perjury.

   1. My name is Jeffrey Gabriel and I am of the age of majority.
   2. I make these statements on my own personal knowledge and belief. If I were called upon
      to testify, I could and would testify to the truth of the matters stated in this Declaration.
   3. On July 21, 2020, I accessed the dvlpmntltd@gmail.com email account for the first time.
   4. Upon accessing the account, I examined the emails the account had received in the past to
      determine, among other things, whether there have been interested buyers for particular
      domain names in the past and whether there were emails from accounts to which I did not
      have access.
   5. The email inbox history in this account only dates to February 5, 2019. That is the earliest
      inbox message viewable in the account.
   6. The sent email history, which would help me uncover older buyers and negotiations that
      took place, only dates to February 11, 2019.
   7. A portfolio the size of the Domain Name Portfolio generates a very large amount of email
      traffic from interested buyers. As of 5:00 p.m. today, the email account has already
      received 36 emails.
   8. There should be tens if not hundreds of thousands of emails viewable in this account dating
      back to the time this account came into use, which I understand to be 2012 or earlier.
   9. Even assuming that the dvlpmntltd@gmail.com did not receive another email today (after
      5:00 p.m., if I extrapolate the number of 36 emails received to this moment over 17 months,
      the total emails one could expect to be in the inbox is approximately 18,360 emails.
   10. Google does not automatically delete emails from the inbox of a gmail account such as
       dvlpmntltd@gmail.com.
   11. To delete emails from the inbox of a gmail account, an individual must manually delete
       them.
   12. It appears someone manually deleted all inbox emails from before February 5, 2019 and
       all sent emails from before February 11, 2019.
        Case 8:19-bk-08638-CPM           Doc 307-4      Filed 07/22/20      Page 2 of 2




  13. Further, based on the email traffic from this day (until 5:00 p.m.) alone, I would expect
      there to have been much more than 5,000 emails viewable from the last 17 months.
  14. I declare under penalty of perjury that the foregoing is true and correct.


FURTHER, DECLARANT SAYETH NOT.


                                                            Executed on July 21, 2020


                                                            _________________________
                                                            Jeffrey Gabriel
